Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


In re John Doggett, M.D., Independent                     Original Mandamus Proceeding
Executor of the Estate of Jerry Lloyd
Doggett                                             Memorandum Opinion delivered by Chief
                                                    Justice Morriss, Justice Burgess and Justice
No. 06-19-00081-CV                                  Stevens participating.




       As stated in the Court’s opinion of this date, we find that the petition for writ of
mandamus should be dismissed for want of jurisdiction. Therefore, we dismiss the petition.


                                                     RENDERED AUGUST 30, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk